



Exhibit 10.60


EXECUTION VERSION




FIRST AMENDMENT TO
COMMON TERMS AGREEMENT


This First Amendment, dated as of November 28, 2018 (the “First Amendment”),
amends the Amended and Restated Common Terms Agreement, dated as of May 22, 2018
(as amended, amended and restated, modified or supplemented from time to time,
the “Common Terms Agreement”), by and among Cheniere Corpus Christi Holdings,
LLC (the “Borrower”), Corpus Christi Liquefaction, LLC, Cheniere Corpus Christi
Pipeline, L.P. and Corpus Christi Pipeline GP, LLC (the “Guarantors” and,
together with the Borrower, the “Loan Parties”), Société Générale as the Term
Loan Facility Agent, The Bank of Nova Scotia as the Working Capital Facility
Agent, each other Facility Agent on behalf of its respective Facility Lenders,
and Société Générale as the Intercreditor Agent. All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Common Terms Agreement.


WHEREAS, pursuant to certain terms of the Finance Documents, it was intended
that the Loan Parties would be permitted to enter into both secured and
unsecured gas and power hedging arrangements; and


WHEREAS, the Intercreditor Agent is executing this amendment pursuant to Section
3.2(a)(i) (Voting Generally: Intercreditor Party Decisions and Intercreditor
Votes), Section 4.4 (Administrative Decisions) and Schedule 2 (Administrative
Decisions) of the Intercreditor Agreement in order to amend the Common Terms
Agreement to cure certain ambiguities and inconsistencies with respect to the
hedging terms therein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
subject to the terms and conditions herein set forth, the parties hereto agree
as follows:


Section 1. Amendments to Common Terms Agreement. The Borrower, the Guarantors
and the Intercreditor Agent each agree that the Common Terms Agreement is
amended by:


(a)replacing the words “hedging bank” with the word “counterparty” in the
definition of “Hedging Bank” in Section 1.3 (Definitions) of Schedule A (Common
Definitions and Rules of Interpretation) to the Common Terms Agreement.


(b)deleting the word “or” after “Gas Hedge Provider” and replacing it with “,”
and adding the words “or any other party that is a counterparty to a Hedging
Instrument” directly after “Power Hedge Provider” in the definition of
“Permitted Hedging Instrument” in Section 1.3 (Definitions) of Schedule A
(Common Definitions and Rules of Interpretation) to the Common Terms Agreement.


Section 2. Effectiveness. This First Amendment shall be effective upon (x) the
receipt by the Intercreditor Agent of executed counterparts of this First
Amendment by the Borrower and each Guarantor and (y) the execution of this First
Amendment by the Intercreditor Agent.




--------------------------------------------------------------------------------







Section 3. Finance Document. This First Amendment constitutes a Finance Document
as such term is defined in, and for purposes of, the Common Terms Agreement.


Section 4. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Section 5. Headings. All headings in this First Amendment are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.


Section 6. Binding Nature and Benefit. This First Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and permitted transfers and assigns.


Section 7. Counterparts. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this First Amendment by facsimile
or in electronic document format (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this First Amendment.


Section 8. No Modifications; No Other Matters. Except as expressly provided for
herein, the terms and conditions of the Common Terms Agreement shall continue
unchanged and shall remain in full force and effect. Each amendment granted
herein shall apply solely to the matters set forth herein and such amendment
shall not be deemed or construed as an amendment of any other matters, nor shall
such amendment apply to any other matters.


[Signature pages follow]








2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this First Amendment to the Common
Terms Agreement to be duly executed and delivered as of the day and year first
above written.


CHENIERE CORPUS CHRISTI
HOLDINGS, LLC, as the Borrower
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
CORPUS CHRISTI LIQUEFACTION,
LLC, as Guarantor
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
 
 
CHENIERE CORPUS CHRISTI
PIPELINE, L.P., as Guarantor
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer
 
 
 
 
CORPUS CHRISTI PIPELINE GP, LLC,
as Guarantor
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa Cohen
Title: Treasurer







SIGNATURE PAGE TO FIRST AMENDMENT TO COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this First Amendment to the Common
Terms Agreement to be duly executed and delivered as of the day and year first
above written.




SOCIÉTÉ GÉNÉRALE,
as Intercreditor Agent on behalf of itself and
each Facility Agent
 
 
 
 
By:
/s/ Ellen Turkel
Name: Ellen Turkel
Title: Director







SIGNATURE PAGE TO FIRST AMENDMENT TO COMMON TERMS AGREEMENT

